Exhibit 10.20
EXECUTION
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is entered into as of February 21, 2011 among QUEST EASTERN
RESOURCE LLC, a Delaware limited liability company (the “Borrower”), ROYAL BANK
OF CANADA, as the Lender, and ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent for the Lender party to the hereinafter defined Credit
Agreement (in such capacities, the “Agent”).
     Reference is made to the Third Amended and Restated Credit Agreement dated
as of September 21, 2010 among the Borrower, the Agent and the Lender party
thereto (as amended, the “Credit Agreement”). Unless otherwise defined in this
First Amendment, capitalized terms used herein shall have the meaning set forth
in the Credit Agreement; all section, exhibit and schedule references herein are
to sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this First Amendment.
RECITALS
     A. The Borrower, the Agent and the Lender desire to enter into this First
Amendment.
     Accordingly, for adequate and sufficient consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Paragraph 1. Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:
     1.1 Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
     (a) The following definitions are amended in their entirety to read as
follows:
     “Agreement means this Third Amended and Restated Credit Agreement, as
amended by the First Amendment to Credit Agreement.”
     “Asset Sale Agreement means that certain Asset Sale Agreement, dated as of
September 21, 2010 among PEC and the Lender, as amended by that certain Letter
Agreement dated as of December 23, 2010 among the Borrower, the Lender and the
Administrative Agent and Collateral Agent, providing that if pursuant to an
Approved Disposition the limited liability company membership interest in the
Borrower or Oil and Gas Properties generate less than a specified amount of Net
Cash Proceeds, PEC will pay, either in cash or common stock of PEC or some
combination of both, a specified amount to the Lender.”
     “Interest Payment Date means, (a) as to a Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Eurodollar Rate Loan occurring
after May 16, 2011; provided, however, that if any Interest Period for a
Eurodollar Rate Loan occurring after May 16, 2011 exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates;
First Amendment to
QER Third Amended and
Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



and (b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December, commencing June 30, 2011, and the Maturity Date.”
     (b) The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:
     “First Amendment Effective Date means February 21, 2011.”
     “First Amendment to Credit Agreement means that certain First Amendment to
Third Amended and Restated Credit Agreement dated as of February 21, 2011, but
effective as of the First Amendment Effective Date, among the Borrower, Royal
Bank of Canada, as Lender, and Royal Bank of Canada, as Administrative Agent and
Collateral Agent.”
     1.2 Section 10.01(b). The first sentence of Section 10.01(b) of the Credit
Agreement is amended by deleting the words “5 Business Days’” from such
sentence.
     1.3 Section 10.01(c). Section 10.01(c) of the Credit Agreement is amended
to read in its entirety as follows:
     “(c) If (i) pursuant to an Approved Disposition, (A) 100% of the limited
liability company membership interest in Borrower is sold or (B) the Borrower
sells all or substantially all of its Oil and Gas Properties or (ii) the Renewal
Term Loan and other Obligations (other than contingent indemnity obligations)
have been indefeasibly paid in full, or otherwise deemed to have been satisfied
pursuant to the Asset Sale Agreement, then, in either event, (x) the
Administrative Agent agrees to, and the Lender hereby instructs the
Administrative Agent and Collateral Agent to, at the Borrower’s expense, execute
and authorize such releases of the Collateral Documents as the Borrower shall
reasonably request and this Agreement shall be deemed terminated and (y) the
Lender agrees to execute reconveyances of the ORRIs to their respective grantors
(or their designees). Lender further agrees that any payments owing under any
ORRI shall accrue and will not be payable until May 17, 2011; provided if an
Approved Disposition occurs on or prior to May 16, 2011, Lender agrees no
payment will be made on account of accrued but unpaid royalties under the ORRI.”
     Paragraph 2. Effective Date. This First Amendment shall not become
effective until the date (such date, the “First Amendment Effective Date”) that
(i) the Agent receives this First Amendment, executed by the Borrower, the Agent
and the Lender and (ii) the Agent receives a Consent and Reaffirmation in form
and substance satisfactory to the Agent from PEC and PESC.
     Paragraph 3. Acknowledgment and Ratification. The Borrower (i) consents to
the agreements in this First Amendment and (ii) agrees and acknowledges that the
execution, delivery, and performance of this First Amendment shall in no way
release, diminish, impair, reduce, or otherwise affect the obligations of the
Borrower under the Loan Documents to which it is a party, which Loan Documents
shall remain in full force and effect, as amended hereby, and all rights
thereunder are hereby ratified and confirmed.
     Paragraph 4. Representations. The Borrower represents and warrants to the
Agent and the Lender that as of the First Amendment Effective Date and after
giving effect to the amendments set forth in this First Amendment (a) all
representations and warranties in the Loan Documents are true and correct
First Amendment to
QER Third Amended and
Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



in all material respects as though made on the date hereof, except to the extent
that any of them speak to a different specific date, and (b) no Default or Event
of Default exists.
     Paragraph 5. Expenses. The Borrower shall pay on demand all reasonable
costs, fees, and expenses paid or incurred by the Agent incident to this First
Amendment, including, without limitation, Attorney Costs in connection with the
negotiation, preparation, delivery, and execution of this First Amendment and
any related documents, filing and recording costs, and the costs of title
insurance endorsements, if any.
     Paragraph 6. Miscellaneous.
(a) This First Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to the Loan Agreement (as amended hereby) and
the other Loan Documents in Article X of the Credit Agreement are incorporated
in this First Amendment by reference. Unless stated otherwise (i) the singular
number includes the plural and vice versa and words of any gender include each
other gender, in each case, as appropriate, (ii) headings and captions may not
be construed in interpreting provisions, (iii) this First Amendment will be
construed, and its performance enforced, under New York law and applicable
federal law, (iv) if any part of this First Amendment is for any reason found to
be unenforceable, all other portions of it nevertheless remain enforceable, and
(v) this First Amendment may be executed in any number of counterparts with the
same effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.
     Paragraph 7. Entire Agreement. This First Amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
     Paragraph 8. Parties. This First Amendment binds and inures to the benefit
of the Borrower, the Agent, the Lender, and their respective successors and
assigns.
     Paragraph 9. Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this First Amendment.
     Paragraph 10. Release. As additional consideration for the execution,
delivery and performance of this First Amendment by the parties hereto and to
induce the Agent and the Lender to enter into this First Amendment, the Borrower
warrants and represents to the Agent and the Lender that no facts, events,
statuses or conditions exist or have existed which, either now or with the
passage of time or giving of notice, or both, constitute or will constitute a
basis for any claim or cause of action against the Agent or any Lender or any
defense to (i) the payment of Obligations under the Renewal Term Loan Note
and/or the Loan Documents, or (ii) the performance of any of its obligations
with respect to the Renewal Term Loan Note and/or the Loan Documents. In the
event any such facts, events, statuses or conditions exist or have existed, the
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES the Agent and the Lender, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which the Borrower
may have against any of them or their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives arising out of
or with respect to (a) any right or power to bring any claim for usury or to
pursue any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any
First Amendment to
QER Third Amended and
Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



loss, cost or damage, of any kind or character, arising out of or in any way
connected with or in any way resulting from the acts, actions or omissions of
any of them, and their predecessors, successors, assigns, agents, officers,
directors, shareholders, employees and representatives, including any breach of
fiduciary duty, breach of any duty of fair dealing, breach of confidence, breach
of funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.
     Paragraph 11. Effectiveness of Facsimile Documents and Signatures. Delivery
of an executed counterpart of a signature page of this First Amendment by
telecopy, facsimile, photocopy or by sending a scanned copy by electronic mail
shall be effective as delivery of a manually executed counterpart of this First
Amendment. The effectiveness of any such signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on the Borrower, the Agent and the Lender.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
First Amendment to
QER Third Amended and
Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed as of the First Amendment Effective Date.

                      BORROWER:        
 
                    QUEST EASTERN RESOURCE LLC,         a Delaware limited
liability company, as Borrower    
 
                    By:   POSTROCK ENERGY SERVICES             CORPORATION, its
sole member    
 
               
 
      By:   /s/ David C. Lawler
 
David C. Lawler, President
and Chief Executive Officer    

Signature Page 1
First Amendment to
QER Third Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



             
AGREED TO AS OF THE FIRST
            AMENDMENT EFFECTIVE DATE:   AGENT:    
 
                ROYAL BANK OF CANADA,         as Administrative Agent and
Collateral Agent    
 
           
 
  By:
Name:   /s/ Susan Khokher
 
Susan Khokher    
 
  Title:   Manager, Agency    

Signature Page 2
First Amendment to
QER Third Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



             
AGREED TO AS OF THE FIRST
            AMENDMENT EFFECTIVE DATE:   LENDER:    
 
                ROYAL BANK OF CANADA, as Lender    
 
           
 
  By:   /s/ Leslie P. Vowell
 
Leslie P. Vowell    
 
      Attorney-in-Fact    

Signature Page 3
First Amendment to
QER Third Amended and
Restated Credit Agreement

 